DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            Claim Rejections - 35 USC § 112
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

           Claims 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.        The original specification does not provide support for “the lid ring comprises a body and the body compresses a second gasket at the open top of the container” (claim 40).  Cancelled claim 35 does provide for the second gasket to be placed between the lid ring in general and the container in general.        Additionally, though the original specification provides support for a spout as a part of a lid ring, there is no support for a spout emanating from anything else.  Claim 43, appears to indicate either the spout being a part of the upper rim of the container or provides the presence of a spout in general, neither of which are supported by the 

 Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 40-43 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            The last line of claim 40 is confusing.  It appears that Applicant may have intended to insert “and” between “lid ring” and “a second handle”.            In claim 43, line 6, “said second open” lacks antecedent basis.  It appears that Applicant may have intended same to be recited as “said second open end”.  Claim 43 is further indefinite in that it is not clear whether the spout is considered as a part of the upper rim of the container.  The nexus of same with other elements of the infusion device is confusing.                                             Allowable Subject Matter
4 .       Claims 2-32 and 35-39 are allowed.           The prior art of record neither discloses nor teaches the particular lid ring, cover, 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 18, 2021